Opinion by
Watts, J.
§ 1310. Appeal bond in justice’s court must be filed within ten days after rendition of judgment. On appeal from justice’s to county court the appeal bond must be filed within ten days from the date of the judgment. [R. S. 163S, 1639.] This does not affect the power of the justice to grant new trials. The statute confines the power of the justice to grant new trials to the same time in which the bond is to be given. [R. S. 1622.] The justice must act upon the motion for new trial, either granting or refusing it, within ten days from the date of the judgment. The appeal bond may be filed immediately after the motion for new trial has been overruled, and within the ten days after the date of the judgment. There is nothing contradictory in the provisions of the statute cited. In this case the appeal bond having been filed more, than ten days after the date of the judgment, the motion in the county court to dismiss the appeal should have been sustained, which not having been done, the judgment of that court is reversed,' and the appeal to that court dismissed. [Note.— See this case, post, p. 166, a motion for rehearing having been granted, and the judgment of the court below affirmed.]